Citation Nr: 1135631	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-29 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to June 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision rendered by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for sleep apnea as aggravated by service-connected rhinitis.  The RO assigned a disability rating after considering the pre-aggravation and post-aggravation disability picture.  In doing so, it assigned a 50 percent rating for the pre-aggravation disability and a 50 percent rating for the post-aggravation disability.  This resulted in the Veteran receiving a non-compensable (0 percent) rating.  

In March 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

While the Veteran's sleep apnea requires the use of a breathing assistance device, it is does not the result in chronic respiratory failure with carbon dioxide retention, cor pulmonale, or require a tracheostomy.  


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for sleep apnea as aggravated by service-connected rhinitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.310, 3.321, 3.322, 4.1, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 6847 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
 
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

Here, the Veteran was provided VCAA a notice letter in August 2007 describing the criteria for service connection for sleep apnea.  As it pertains to the initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

The Court has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  To the extent applicable, a March 2006 letter provided notice of these criteria.  

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran has identified VA outpatient treatment records and VA obtained those records.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran was provided a VA examination in March 2010.

Concerning this examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that the examiners reviewed the Veteran's complete claims file, to include his service treatment records and past medical history.  It recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  Additionally, while examinations were last conducted in March 2010, there is neither indication that the disability has worsened nor evidence to suggest that a more contemporaneous examination is required.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Increased Rating Claim

In August 2007, the Veteran filed a claim seeking entitlement to service connection for sleep apnea, claimed as secondary to a mental health condition.  

He underwent a VA examination in October 2008.  Therein, the examiner diagnosed obstructive sleep apnea (OSA), ongoing rhinitis, asthma, and chronic laryngitis.  The examiner stated that upper respiratory issues can play into sleep apnea.  He opined that the Veteran's service-connected upper respiratory symptoms were "contributing to his sleep apnea, but do not appear to be the specific, sole causes of his sleep apnea."  The examiner reasoned that even though the Veteran was not obese, he had a large uvula.  The examiner indicated, however, that he "could not find any aggravation issues."  

In the November 2008 decision, the RO granted service connection for OSA as aggravated by rhinitis.  The sleep apnea disability was rated as 50 percent disabling.  However, the RO determined that the service-connected rhinitis did not aggravate the disability beyond the level required for a 50 percent rating, a noncompensable, 0 percent, rating was assigned.  In essence, the RO determined that the baseline level of disability prior to aggravation by the Veteran's rhinitis was at the 50 percent level and the rhinitis did not aggravate the sleep apnea beyond the 50 percent baseline level.  

Since the disability was found to have been aggravated by a service-connected disability, VA must review the severity of the disability before and after aggravation, if possible.  In this respect, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  The nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b) (2010).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).  

The Board has reviewed the relevant lay and medical evidence and has determined that there is insufficient evidence to establish a baseline level of the disability.  In this regard, it is not possible to establish a baseline level for the disability as service-connected rhinitis had its origin during service and sleep apnea was not diagnosed until 2007.  Furthermore, while linking the Veteran's sleep apnea to rhinitis, the October 2008 VA examiner did not provide a baseline level of disability for the sleep apnea prior aggravation.  

The Board recognizes that it is precluded from differentiating between symptomatology attributed to a non- service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet.App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).  While not entirely on point since the present case involves aggravation of a nonservice connected disability by a service connected disability rather than the superimposition of symptoms from a nonservice connection on a service connected disability, Mittleider  appears to stand for the proposition that when an adjudicator is unable to differentiate between service and nonservice connected symptomatology, the adjudicator is to consider the entirety of the symptomatology to be related to service.  This approach is in keeping with the paternalistic nature of the VA claims process.

In the present case, the Board is unable to establish a baseline level of disability for the Veteran's sleep apnea and will therefore assign a baseline level of disability of 0 percent for the Veteran's sleep apnea.  Having done so, the Board will consider all of the Veteran's current manifestations to be attributable to the aggravation of his sleep apnea by his rhinitis. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's sleep apnea is currently evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under Diagnostic Code 6847, a noncompensable evaluation is assigned for sleep apnea which is asymptomatic but with documented sleep disorder breathing.  38 C.F.R. § 4.97 , Diagnostic Code 6847.  A 30 percent evaluation is warranted when there is sleep apnea with persistent day-time hypersomnolence.  Id.  A 50 percent evaluation is for application when there is sleep apnea which requires the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  Id.  A maximum 100 percent evaluation is warranted when there is sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or when sleep apnea requires tracheostomy.  Id.  

Here, the sleep apnea disability requires the use of a breathing assistance device, a CPAP machine.  In this respect, VA outpatient treatment records note that in June 2007 he was treated for suspected OSA.  He described symptoms of fatigue and daytime somnolence, snoring at night, and gasping for air.  He had positive weight gain of 30 pounds due to thyroid disease.  He was provided a CPAP machine.  None of the records, however, suggest that the disability results in chronic respiratory failure with carbon dioxide retention or cor pulmonale.  It has not required a tracheostomy.  The Veteran does not contend otherwise.  Hence, the objective medical evidence supports the assignment of a 50 percent rating but not higher.  

A review of the relevant lay testimony leads to the same result.  Reviewing the lay testimony, the Veteran contends that his condition causes difficulty sleeping.  He reports that when he had upper respiratory symptoms he could not wear the CPAP mask due to blockages.  (Transcript at 5.)  Nevertheless, the Veteran reports that he is able to work four days a week, for 10 to 12 hours each work day.  (T. at 6.)  He does describe episodes of chronic respiratory failure or cor pulmonale, and does not otherwise contend that the condition meets or approximates the criteria for a total rating.  Rather, his testimony shows a disability picture that is consistent with a 50 percent disability rating, but no greater.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a rating in excess of 50 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record reflects the Veteran has not required frequent hospitalizations for the disabilities and that the manifestations of the Veteran's sleep apnea are contemplated by the schedular criteria.  Moreover, neither the Veteran nor his representative has contended that the rating criteria are inadequate.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.



ORDER

An initial 50 percent disability evaluation, but no greater, for sleep apnea is granted, subject to the laws and regulations governing the payment of VA disability compensation.    



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


